Motion by appellants for a stay of execution of interlocutory judgment and of all proceedings thereunder, pending appeal therefrom, granted on condition that appellants perfect and be ready to argue or submit the appeal at the April Term, beginning April 1, 1963 (appeal ordered on the calendar for said term); and on the further condition that, within 10 days after entry of the order hereon, appellants shall file and serve an undertaking for $50,000, with corporate surety, to deliver the chattels as directed by the interlocutory judgment and to pay the sum which may be directed to be paid by the final judgment in the event that the interlocutory judgment be affirmed in whole or in part or in the event that the appeal therefrom be dismissed. Motion by appellants to dispense with the printing of the record denied. Motion by *820appellant to dispense with printing of the exhibits granted, on condition that the original exhibits or copies thereóf be submitted tip on the argument of the appeal. Beldock, P. J., Ughetta, Brennan, Hill and Babin, JJ., concur.